Name: Council Regulation (EC) No 2250/95 of 18 September 1995 amending for the fifth time Regulation (EEC) No 1866/86 laying down certain technical measures for the conservation of fishery resources in the waters of the Baltic Sea, the Belts and the Sound
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 27. 9 . 95 EN I Official Journal of the European Communities No L 230/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2250/95 of 18 September 1995 amending for the fifth time Regulation (EEC) No 1866/86 laying down certain technical measures for the conservation of fishery resources in the waters of the Baltic Sea, the Belts and the Sound Convention) and hereinafter referred to as the 'Baltic Sea Commission', lays down the rules governing fishing operations in the Baltic Sea ; Whereas, by letters of 20 September 1993 and 20 September 1994, the Baltic Sea Commission notified the Contracting States of certain recommendations, adopted at the 19th and 20th sessions of the Commission respectively, to modify, among other things, the technical measures ; Whereas the Gdansk Convention provides that the Community must give effect to the said recommendations in the waters of the Baltic Sea, the Belts and the Sound, subject to the objection procedure laid down in Article XI of the Convention ; whereas there are no grounds for such objections, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, under Articles 2 and 4 of Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (4), the Council is responsible for adopting, in the light of the available scientific advice, the conservation measures necessary to ensure the rational and responsible exploita ­ tion of living marine aquatic resources on a sustainable basis ; whereas, to that end, the Council may lay down technical measures concerning fishing gear and the ways in which it is used ; Whereas it is necessary to establish the principles and certain procedures for laying down the said technical measures at Community level so that each Member State can manage the fishing activities carried on in the mari ­ time waters within its jurisdiction or under its sovereignty ; Whereas Regulation (EEC) No 1866/86 0 lays down certain technical measures for the conservation of fishery resources in the waters of the Baltic Sea, the Belts and the Sound ; Whereas the International Baltic Sea Fishery Commis ­ sion, set up by the Baltic Sea Convention (Gdansk HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1866/86 is hereby amended as follows : 1 . The following paragraph shall be added to Article 2 : ' la. Fishing for cod shall be prohibited in the Baltic Sea, the Belts and the Sound from 1 June to 31 August 1995.' 2. Article 3 (4) shall be replaced by the following : '4 . By way of derogation from paragraph 3 , under ­ sized cod may be kept on board within a limit of 5 % by weight of the cod catch on board.' 3 . The following paragraph shall be added to Article 3 : '5 . The by-catch of cod taken when fishing for herring and sprat shall not exceed 10 % of the total weight of the catch . Of this by-catch of cod, no more than 5 % of undersized cod shall be kept on board.' (') OJ No C 91 , 12. 4. 1995, p. 5 . (2) OJ No C 166, 3 . 7. 1995. (3) OJ No C 236, 11 . 9 . 1995, p. 50 . O OJ No L 389, 31 . 12. 1992, p. 1 . Is) OJ No L 162, 18 . 6 . 1986, p. 1 . Reflation as last amended by Regulation (EEC) No 2156/91 (OJ No L 201 , 24. 7. 1991 , p. 1 ). No L 230/2 [ EN 27. 9 . 95Official Journal of the European Communities ; then due south to the coast of the Federal Republic of Germany ; then in a south-westerly direction along the coast of the Federal Republic of Germany and the east coast of Jutland as far as the point of departure .',  in line 7 of subdivision 24, 'the German Democ ­ ratic Republic' shall be replaced by 'the Federal Republic of Germany'. 7 . Annex III shall be amended in accordance with Annex I to this Regulation. 8 . Annex IV shall be amended in accordance with Annex II to this Regulation . 9 . Annex V as shown in Annex III to this Regulation is hereby added. 4. Article 6 ( 1 ) shall be replaced by the following : ' 1 . During the inspection of nets, meshes shall be measured using a flat gauge which is 2 mm thick and made of durable material that will retain its shape . It shall have several parallel-edge sides connected by intermediate tapering sides each with a taper of 1 cm in 8 cm or shall have tapering sides only, with the same taper as indicated above . The gauge shall be inscribed on its surface with the width in millimetres both on the parallel-sided section, where one exists, and on the tapering section . In the case of the latter, the width shall be inscribed every 1 mm interval, and the indication of the width shall appear at regular intervals .' 5. The following paragraph shall be added to Article 8 : '3 . By way of derogation from paragraph 1 , during fishing for cod, only gear authorized for fishing for cod or gear with a larger mesh size than the sizes laid down in Annex IV may be allowed to be kept on board . If there is gear on board that is not authorized for fishing for cod, the landing of cod shall be prohi ­ bited.' 6 . In Annex I :  in subdivision 22, the closing words shall read as follows : Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Eirussels, 18 September 1995. For the Council The President P. SOLBES MIRA 27. 9 . 95 EN I Official Journal of the European Communities No L 230/3 ANNEX I 'ANNEX III MINIMUM SIZES REFERRED TO IN ARTICLE 3 (3) Species Waters Minimumsize Cod (Gadus morhua) all subdivisions south of latitude 59 °30'N 35 cm Flounder (Platichthys flesus) subdivisions 22 to 25 25 cm subdivisions 26 to 28 21 cm subdivisions 29 and 32 south of latitude 59 ° 30 ' 18 cm Plaice (Pleuronectes platessa) subdivisions 22 to 25 25 cm subdivisions 26 to 28 21 cm subdivisions 29 and 32, south of latitude 59 ° 30 ' 18 cm Turbot (Psetta maxima) subdivisions 22 to 32 30 cm Brill (Scophtalmus rhombus) subdivisions 22 to 32 30 cm Eel (Anguilla anguilla) subdivisions 22 to 32 35 cm Salmon (Salmo salar) subdivisions 22 to 32 60 cm' No L 230/4 EN Official Journal of the European Communities 27. 9 . 95 ANNEX II 'ANNEX IV MINIMUM MESH SIZE PROVIDED FOR IN ARTICLE 5 (a) Provisions applicable from 1 January to 31 May 1995 Species Waters Type of net Minimum mesh size Length of long diagonal Cod (Gadus morhua) subdivisions 22 to 32 south of latitude 59 ° 30'N gillnets trawls , Danish seines and similar nets 105 mm 105 mm Flatfish (Pleuronectidae) subdivisions 22 to 27 and subdivision 28 ' west of longitude 21 °00'E and subdivision 29 south of latitude 59 ° 30'N and west of longitude 21 °00'E trawls , Danish seines and similar nets 90 mm subdivision 28 east of longitude 2Ã 00Ã  trawls , Danish seines and similar nets 80 mm subdivisions 29 and 32 south of latitude 59 ° 30'N and east of longitude 21 °00'E gillnets trawls , Danish seines and similar nets 100 mm 70 mm Herring (Clupea harengus) subdivisions 22 to 27 trawls , Danish seines and similar nets 32 mm subdivision 28 and 29 south of latitude 59 ° 30'N trawls , Danish seines and similar nets 28 mm subdivisions 30 to 32 and subdivision 29 north of latitude 59 ° 30'N trawls , Danish seines and similar nets 16 mm Sprat (Sprattus sprattus) subdivisions 22 to 32 trawls , Danish seines and similar nets 16 mm Salmon (Salmo salar) subdivisions 22 to 32 anchored floating nets and driftnets 157 mm (b) Provisions applicable from 1 June 1995 Species Waters Type of net Minimum mesh size Length of long diagonal Cod (Gadus morhua) subdivisions 22 to 32 subdivisions 22 to 32 gillnets trawls , Danish seines and similar nets (') 105 mm 105 mm subdivisions 22 to 32 trawls , Danish seines , similar nets 120 mm (2) 27. 9 . 95 I EN I No L 230/5Official Journal of the European Communities Species Waters Type of net Minimum mesh size Length of long diagonal Flatfish (Pleuronectidae) subdivisions 22 to 27 trawls , Danish seines , similar nets and gillnets 120 mm (2) (3) subdivision 28 trawls , Danish seines , similar nets and gillnets 1 10 mm subdivisions 29 and 32 south of latitude 59 ° 30 'N gillnets trawls , Danish seines and similar nets 100 mm 1 10 mm subdivisions 22 to 32 trawls , Danish seines and similar nets (') 105 mm (4) Herring (Clupea harengus) subdivisions 22 to 27 trawls , Danish seines and similar nets 32 mm subdivisions 28 and 29 south of latitude 59 °30'N trawls , Danish seines and similar nets 28 mm subdivisions 30 to 32 and subdivision 29 north of latitude 59 ° 30'N trawls, Danish seines and similar nets 16 mm Sprat (Sprattus sprattus) subdivisions 22 to 32 trawls , Danish seines and similar nets 16 mm Salmon (Salmo salar) subdivisions 22 to 32 anchored floating nets and driftnets 157 mm (') Nets fitted with devices such as exit windows or structures that comply with the provisions of Annex V, capable of guaranteeing a 50 % retention length of not less than 38 cm . (2) Mesh size applicable to all meshes in the final 8 m of the cod end, measured from the codline, the meshes being stretched according to the longitudinal centreline of the net . (3) With the exception of subdivisions 22 and 23 where sole fishing is authorized with a mesh size not smaller than 90 mm. (*) With the exception of the area west of longitude 14 ° 00 ' in subdivision 22 to 24 where fishing with trawls, Danish seines and similar nets is authorized with a mesh size not smaller than 90 mm.' No L 230/6 EN Official Journal of the European Communities 27. 9 . 95 ANNEX III 'ANNEX V SPECIAL SELECTIVITY DEVICES In order to guarantee the selectivity of trawls , Danish seines and similar nets with special mesh openings as referred to in Annex IV, the two models of exit windows below are authorized : Exit window (model 1 ) Two exit windows with plastic coated, fully opened diamond meshes shall be attached to the cod end of trawls and Danish seines in the cod fishery . The mesh opening shall be no less than 105 mm. The exit windows shall be attached with a separate piece of netting (between the ordinary diamond meshes and the meshes of the exit window). The mesh size of the separate netting shall be identical to the bar length of the exit window tines the square root of two. The exit window shall be attached on both sides of the cod end, and the distance between the rear end of the cod end and the window shall be 40 to 50 cm . The length of the window shall be 80 % of the total length of the cod end and the height of the window shall be 50 cm . The window shall be mounted in a way that gives an opening between the upper and lower seams of the window of 15 to 20 cm. Exit window (model 2) Identification The windows shall be rectangular sections of netting in the cod end. There shall be two windows in the cod end. Size Each window shall have a minimum width of 45 cm along its entire length . Each window shall have a minimum length of 3,5 m measured along its sides (Figure 1 of Diagram 2). Netting The meshes in the windows shall have a minimum size of 105 mm. They shall be square meshes, i.e. all four sides of the window netting will be cut all bars (Figure 2 of Diagram 2). The netting shall be mounted such that the bars run parallel and perpendicular to the length of the cod end (Figure 2). The window width shall be eight open square meshes . The length shall be between 57 and 62 square meshes (Figure 2 of Diagram 2). Location The cod end shall be divided into upper and lower panels by selvedges running down the port and starboard sides (Figure 1 of Diagram 2). The two windows shall be located in the lower panel, immediately adjacent to and below the selvedges (Figure 1 of Diagram 2). The windows shall terminate a minimum of 2 m and a maximum of 2,5 m from the codline . The forward end of the window shall be joined to eight meshes width of the normal cod end netting (Figure 3 of Diagram 2). One side shall join to the selvedge or be joined immediately adjacent to the selvedge and the other side shall be joined to the normal cod end lower panel netting following a straight all knots cut. Mesh size in t he whole cod end All parts of the cod end shall conform to a minimum mesh size of 105 mm. 27. 9 . 95 EN Official Journal of the European Communities No L 230/7 Diagram 1 (Exit Window Model 1 ) No L 230/8 EN Official Journal of the European Communities 27. 9 . 95 Diagram 2 (Exit Window Model 2) Figure 1 : Position of the square mesh windows in the codend A suggested specification Codend cross section 27. 9 . 95 I EN I Official Journal of the European Communities No L 230/9 Figure 2 : Netting in the square mesh windows A suggested specification No L 230/ 10 pENl Official Journal of the European Communities 27. 9 . 95 Figure 3 : Inserting the window in the codend A suggested specification Selvedge Forward end of codend ' all knots Codend 100 meshes in 60 mm half mesh 49 Vi meshes long (6 m ) 4 mm double polyethelene 107 mm inside mesh size 354 cm stretched lengthj Square mesh window Lower panel xall knots Vh mesh - 30 cm 29 '/&gt; mesh - 354 cm 2 'h mesh - 30 cm Rings for the lifting becket 15 mesh - 180 cm O pening for square mesh windows 8 meshes wide x 29 lk meshes long